                                270 MADISON AVENUE        750 B STREET - STE 1820   70 W. MADISON STREET - STE 1400
                                NEW YORK, NY 10016        SAN DIEGO, CA 92101       CHICAGO, IL 60603
                                212 545 4600              619 239 4599              312 984 0000


                                MATTHEW M. GUINEY
                                GUINEY@WHAFH.COM




                                           June 4, 2020

Via CM/ECF:

The Honorable Brian M. Cogan
United States District Court
Eastern District of New York
225 Cadman Plaza East
New York, NY 11201

      Re:      In re Curaleaf Holdings, Inc. Securities Litigation, No. 1:19-cv-04486-BMC

 Dear Judge Cogan:

        Per Your Honor’s Individual Practices III.A.2, Plaintiffs request either a pre-motion
 conference or the grant of the relief requested herein: the striking of the extraneous documents
 attached to the declaration of Stephen L. Ascher and submitted by Defendants in support of their
 motion to dismiss the amended class action complaint. (ECF Nos. 42-2 through 42-16).

         Generally, “[i]n adjudicating a Rule 12(b)(6) motion, a district court must confine its
 consideration to facts stated on the face of the complaint, in documents appended to the
 complaint or incorporated in the complaint by reference, and to matters of which judicial notice
 maybe taken.” Leonard F. v. Isr. Disc. Bank of N.Y., 199 F.3d 99, 107 (2d Cir. 1999). “The
 Second Circuit has emphasized that “before materials outside the record may become the basis
 for a dismissal, several conditions must be met.” Barberan v. Nationpoint, 706 F. Supp. 2d 408,
 415 (S.D.N.Y. 2010) (quoting Faulkner v. Beer, 463 F.3d 130, 134 (2d Cir. 2006)). “For
 example, even if a document is “integral” to the complaint, it must be clear on the record that no
 dispute exists regarding the authenticity or accuracy of the document.” Faulkner, 463 F.3d at
 134. Despite the limited instances for which a court may look to materials outside the pleadings,
 as noted by the Ninth Circuit, there is “a concerning pattern in securities cases like this one:
 exploiting the [judicial notice and incorporation-by-reference] procedures improperly to defeat
 what would otherwise constitute adequately stated claims at the pleading stage.” Khoja v.
 Orexigen Therapeutics, Inc., 899 F.3d 988, 998 (9th Cir. 2018).

        Here, Defendants fail to seek judicial notice or note the basis upon which the Court
 should deviate from standard practice to consider the documents appended to the Declaration of
 Stephen L. Ascher for its decision of the motion. Defendants fail to explicate whether the
 documents fall within the permissible exceptions to consider materials outside of the four-
 corners of the Complaint, i.e., are the documents partially quoted in the complaint, Faulkner, 463
 F.3d at 134; are the documents underlying contracts for an action alleging breach, id.; or were
 the documents relied upon by plaintiff in drafting the complaint and thus integral to the
 complaint. Defendants make no such explanations and fail to make any demonstration as to why
The Honorable Brian C. Cogan
June 4, 2020


the documents warrant judicial notice, and certainly do not show that there are “no material
disputed issues of fact regarding the relevance of the document[s].” Id.

        Nonetheless, should the Court consider the SEDAR documents appended to the
Declaration of Stephen L. Ascher (Exhibits A, C, K, & L), the Court should only take judicial
notice of the filings not for the truth of the matters asserted, but rather to establish the existence
of the filings and the fact of their contents. See, e.g., Chechele v. Scheetz, 466 Fed. Appx. 39,
40-41 (2d Cir. 2012) (finding that the district court did not err in declining to consider SEC
filings, which were not incorporated into the complaint, for the truth of their assertions); In re
Morgan Stanley Info. Fund Sec. Litig., 592 F.3d 347, 355 n.5 (2d Cir. 2010) (taking judicial
notice of SEC filings not “for their truth, but ‘rather to establish the fact of such litigation and
related filings’”); Roth v. Jennings, 489 F.3d 499, 509 (2d Cir. 2007) (“When a complaint
alleges, for example, that a document filed with the SEC failed to disclose certain facts, it is
appropriate for the court, in considering a Rule 12(b)(6) motion, to examine the document ….
‘only to determine what the document[] stated,’ and ‘not to prove the truth of its contents.’”).

       Moreover, there is no circumstance for which the Court should consider Exhibit B, (FDA
Press Release); Exhibit E, (Article from The Street.com); Exhibits F-G, (Equity Research
Reports from Cowen Equity Research); Exhibit I, (Statement from FDA Commissioner Scott
Gottlieb); or Exhibit J (Article from Investor’s Business Daily). These documents are not
referenced in the Complaint nor has there been any showing that Plaintiffs relied heavily upon
the documents to craft the Complaint. See, e.g., Difolco v. MSNBC Cable LLC, 66 F.3d 104, 111
(2d Cir. 2010) (“Where a document is not incorporated by reference, the court may neverless
consider it where the complaint ‘relies heavily upon its terms and effect,’ thereby rendering the
document ‘integral’ to the complaint.”) (quoting Mangiafico v. Blumenthal, 471 F.3d 391, 398
(2d Cir. 2006)). None of these documents fall within the exceptions to the general rule that the
motion to dismiss should be restricted to the allegations of the complaint.1

      Accordingly, the Court should not consider the documents appended to the Declaration of
Stephen L. Ascher, as Defendants have failed to show that the annexed documents are integral to
the Complaint or warrant judicial notice.


                                                                 Respectfully submitted,




                                                                  Matthew M. Guiney
1
   To the extent Defendants argue these documents are necessary to determine what was in the “public
domain,” Plaintiffs refer the Court to their brief in opposition to the motion to dismiss filed herewith
(Section III.B.3) and note that this defense is factually intensive and inappropriate at this stage in the
litigation. See Ganino v. Citizens Utils. Co., 228 F.3d 154, 167 (2d Cir. 2000).
                                                    2
